DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 46 is objected to because of the following informalities:  “a de-selection of the second object the at least one processor” (lines 4-5) should presumably read “a de-selection of the second object by the at least one processor” or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 38 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “the pointed device” (line 4).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 38 recites “second object” (line 4).  Claim 36, upon which claim 38 depends, recites “a second object” (line 7).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “second object” a second time makes it unclear whether the two instances of “second object” refer to the same claim element or different claim elements.  Appropriate correction is required.
Claim 46 recites “the pointed device” (line 4).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 46 recites “second object” (line 4).  Claim 44, upon which claim 46 ultimately depends, recites “a second object” (line 9).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “second object” a second time makes it unclear whether the two instances of “second object” refer to the same claim element or different claim elements.  Appropriate correction is required.

Prior Art Made of Record
There are currently no prior art rejections against claims 36-52.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:  Shogun - Total War (hereinafter Shogun) and Bone, US 9,814,967 B1 (hereinafter Bone).
Shogun is a turn based strategy game played on one or more computers computer (Shogun [p. 5] and [p. 73]).  Shogun discloses multiplayer gaming (Shogun [p, 73]).  There is no mention in Shogun of providing a game mechanic that allows a player to adjust the perceived flow of time in the game.
It has been recognized in the art that player enjoyment can be enhanced by including a game feature that allows occasional relief from the time pressures of rapidly occurring game events, thereby making it easier for the player to accomplish game maneuvers (Bone [C1:40-52]).  One way of doing this is to slow game timing while allowing the player to continue to react in real time (Bone [C1:40-52]).  Thus, the events of the game appear to unfold in slow motion making it easier for the player to react to the game events (Bone [C1:40-52]).  This enhanced game mode can be triggered by the game randomly, in pre-determined circumstances, or the player can be given the power to invoke this game mode under whatever restrictions the game designer allows (Bone [C1:40-52]).  Bone discloses a game mechanism is provided to slow the perceived flow of time for an initiator player, players in the line of site of the initiator, players seeing any other players in an altered time mode and players seen by players in an altered time mode (Bone [Abstract]).
Shogun and Bone, alone or in combination, do not fairly teach or suggest the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,123,637.  Although the claims at issue are not identical, they are not patentably distinct from each other because of minor rewording of claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715